I disagree with the majority in holding that the process of attachment binds all property belonging to the defendant or money due him which may come into the hands of the garnishee or which the latter receives up to the time of trial. Where the garnishee files a plea of nulla bona or answers interrogators that he has no property, he should be relieved of any further liability as a garnishee; the attachment, like a writ of foreign attachment where no goods or property are attached, should fall.
Under the majority rule, and under the practice as the writer of this opinion knows it, in attaching creditor may stand by after the attachment is served, and permit that process to stand as a trap or a snare for the garnishee, to catch any money or property that may later come into his hands no matter how distant the day of trial may be. Ordinarily, counsel for an attachment creditor answering that his client has no property, feels that he has done his full duty and his client is relieved of further responsibility. Now under the majority rule a different burden rests on the garnishee. Take as an illustration a banking institution, which pleads no property or answers to the same effect. The attaching creditor, having no interest to press for trial, permits the writ to remain without further action. The majority causes the garnishee to be the aggressor, to place the case for trial and keep in touch with it until trial. The penalty for failure is that if the bank six months or a year later receives for deposit funds of the defendant, they are covered by the attachment. A garnishee should not be punished merely because he happens to be served as a garnishee with no funds of defendant in the writ, nor should he be placed in the position of a collection agency for the attaching creditor. It has been suggested the garnishee *Page 333 
should force the case to trial. Why? He has done all the law contemplates in answering. He is not in default, yet he becomes so unless, differing from any other case, he actively takes steps to relieve himself of liability.
Other classes of executions do not have such wide or continuing effect. For instance, a fieri facias must be returned at the next return day, thereafter no after acquired property is bound; so too, an attachment execution has a return day, but the attaching process lives beyond the return day, forever or until the day of trial. This is manifestly unfair.
The pertinent question here discussed was before this court on a writ of foreign attachment and the opinion was written by Mr. Justice SCHAFFER, the writer of the majority opinion in this case. In David E. Kennedy, Inc., v. Schleindl, 290 Pa. 38,41, he says: "It was not intended to establish the rule that a writ of attachment returned by the sheriff and operating on nothing would have vitality through a period of months or years to bind property subsequently coming into the hands of the person named in the writ as garnishee and bring it under the control of the court. Such a contract we regard as inconsistent with the letter and spirit of the foreign attachment legislation, and not in harmony with the decisions of our courts. Its effect would be to create surprise, vexation and loss in many instances and would make the writ of foreign attachment a trap in which the innocent might be ensnared. The only lack of similarity between that case and the present one is that here the property came into the hands of the garnishee prior to the return day of the writ. There is no basis in reason, however, for a different result to be reached because of that fact and we so hold." The opinion refers to a Superior Court case. This reasoning is applicable here where the garnishee has no property.
For this reason, I would not modify or reverse the lower court. *Page 334